Opinion of the Court, by
Judge Owsley.
ALL of the persons against whom the bill of Lee was exhibited1, being necessary parties, it was irregular in the court below to pronounce a final decree, dismissing the bill and dissolving the injunction with damages and costs, as to part of the defendants, and continuing the cause for further preparation as to others.
The decree must, therefore, be reversed with costs, the cause remanded and further proceedings had in that court not inconsistent with this opinion.